Citation Nr: 1607217	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  06-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected disabilities.

2.  Entitlement to an increased rating, greater than 70 percent, for posttraumatic stress disorder (PTSD) prior to November 13, 2010. 

3.  Entitlement to a compensable disability rating for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to December 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2004 of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2010 and August 2013, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development, to include procurement of outstanding treatment records and an addendum examination opinion regarding the date on which PTSD became totally disabling.  Since that time, the Veteran was contacted and asked to identify sources of both private and VA treatment, over 3,700 pages of treatment records were added to the claims file, and in March 2015 the requested VA examination opinion was obtained.  The Board finds that the RO substantially complied with the Board's remand directives, and thus may properly proceed with decision on these matters.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by chronic fatigue syndrome.  Symptoms of fatigue are part of service-connected hepatitis C.  

2.  Throughout the entire rating period, hepatitis C has been productive of daily fatigue, but without malaise, anorexia, weight loss, hepatomegaly, or incapacitating episodes.

3.  Prior to November 13, 2010, PTSD was not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome, to include as secondary to one or more service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

2.  The criteria for 20 rating, but not higher, for hepatitis C have been nearly approximated throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 5354 (2015).

3.  The criteria for a rating in excess of 70 percent prior to November 13, 2010 for PTSD have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Chronic Fatigue Syndrome

The Veteran is seeking service connection for chronic fatigue syndrome (CFS), which he contends is "associated with [his] exposure to various, toxins and pathogenic substances associated with [his] duties as a combat field medic," and may also be related to service-connected PTSD.  See March 2004 letter from the Veteran.  Military personnel records confirm that the Veteran was "medical corpsman," and thus the Veteran's suggestion of the diagnosis and a pathology relating to CFS is admissible and is afforded some probative weight in light of his medical training.  However, the Board must weight all evidence presented, including medical evidence which may be at odds with the Veteran's assessment.  In total, for the reasons discussed below, the Board finds that the Veteran has not been diagnosed with CFS at any time during the period on appeal, and that his endorsed symptoms of fatigue are attributed to variously other causes.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  The disorder at issue, CFS, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2015).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran had service within the Republic of Vietnam during the period between January 9, 1962 and ending on May 7, 1975.  He is therefore presumed to have been exposed during such service to an herbicide agent, including "Agent Orange."  38 C.F.R. § 3.307(a) (2015).  For a veteran was exposed to an herbicide agent during active military service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2015) are also met, certain diseases shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  CFS is not among those disease for which the above presumption applies.  Nonetheless, where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records reflect some history of headaches and difficulty sleeping, but no clinical diagnosis referable to CFS.  On report of medical history at separation in November 1969, the Veteran endorsed histories of numerous symptoms, including frequent trouble sleeping.  On examination, this was associated with "anxiety-related insomnia."  In his November 2004 notice of disagreement with the RO decision on appeal, the Veteran indicated that VA had wrongly "emphasize[d] the lack of a specifically noted diagnosis of CFS in treatment records," because its "absence does not negate the circumstance or reality of the ailment."  He went on to argue that medical personnel are "notoriously unfamiliar and untrained with the recognition and treatment of CFS," and that the lack of in-service and post-service complaints were because he "frequently ignored initial symptoms of extreme fatigue, depression and malaise as unrelated to [his] military service."

Following separation, the Veteran's medical history is complex and includes - by his own March 2000 report - "a number of health problems which physicians could not correctly identify or diagnose and so I have suffered continually debilitating health conditions manifested by constant infections of the upper respiratory system, ears, nose and throat, occasional bouts of facial paralysis, intense headaches, debilitating fatigue, gastrointestinal disorders, lymphatic infections, disorders of the heart, immune system and a host of other ailments."  In addition to his service-connected disabilities of PTSD, hepatitis C, diabetes mellitus, chronic sinus infections, and a post-operative perianal condyloma, review of treatment records shows that the Veteran has also been diagnosed with HIV, sleep apnea requiring the use of a continuous positive airway pressure (CPAP) machine, and a history of lung nodules.

In October 1998 energy levels were reportedly very poor and the Veteran "really [did] think [he had] chronic fatigue syndrome."  Symptoms of fatigue continued to be endorsed, and in a March 2000 statement the Veteran expressed concern that he had "too often been treated as if [he were] a malingerer simply because [his] physicians were unable to competently determine the nature and extent of the multitude of illnesses [he has] suffered from."  

In December 2003 the Veteran elaborated that his "level of fatigue has grown severely chronic and [he] often no longer [has] the physical stamina to fully care for [him]self," sleeping between 18 and 22 hours per day.  He reported having been advised by various physicians that "the worsening degree of fatigue is probably related to continued depression and general weakness attributable to chronic health conditions."

On VA examination in May 2006 the Veteran reported being fatigued most days, but able to be awake for up to ten hours a day approximately seven days a month.  Otherwise he must lie down, and spent 19 to 20 hours a day in bed, during which time he was not able to get up at all.  The onset of fatigue symptoms had been 20 years prior, and such symptoms had slowly worsened.  It was noted that the Veteran had been infected with HIV in 1980, but had not been diagnosed until 1990.  The Veteran was unaware whether medication related to the treatment of HIV caused fatigue, or if fatigue was caused by depression.  On physical examination, the Veteran did not appeal clinically fatigued, as presented as "intelligent, well dressed, articulate, well spoken, [and] sharp."  The examiner diagnosed the Veteran with CFS, but opined that "the etiology of his chronic fatigue is not known without speculating," but suggested three possible etiologies.  Specifically, he suggested that hepatitis C, HIV, and the "various medication treatments for that and also significant depression," were all "etiologically plausible agents for causing" CFS.

In a November 2010 examination but the same examiner, the Veteran reported developing "a sensation of chronic fatigue when he was in the service in 1968-1969," and symptoms have been ongoing since that time.  Over the interceding 40 years, symptoms have included fatigued, loss of energy and loss of enthusiasm.  He admitted to having psychological issues, which were intertwined with his physical symptoms, and that it was "difficult for him to sort these out."  As he had in his 2006 report, the examiner identified "several possible etiologies," which included hepatitis C, HIV, his "long list of medications," a history of hypoxia related to smoking, and sleep apnea.  He went on to specifically comment that hepatitis C, in particular was "contributing to his current fatigue."

The Veteran reported that he was unsure whether he had been diagnosed specifically with chronic fatigue syndrome, as there were other possible pathologies relating to his sense of chronic fatigue, and the examiner noted that "the diagnosis of chronic fatigue syndrome requires the exclusion of other possible etiologies which could be causally related to this condition."  Following a physical evaluation and review of the claims file, the examiner determined that the Veteran had "fatigue which is chronic, but he does not have Chronic Fatigue Syndrome as per the diagnostic criteria."  The examiner observed that the Veteran had numerous medical issues which can cause fatigue, other than CFS itself.  These included hepatitis C, depression, PTSD, polypharmacy, sleep apnea, hypoxia, a lung infection, and chronic sinus issues.  He recognized that the Veteran's fatigue was "related to his chronic medical conditions and medicines and is therefore related in part to the service," but the symptoms of fatigue are separate and apart from the diagnosis of CFS.

In June 2015 the Veteran underwent a VA examination for the purposes of establishing the need for aid and attendance.  During the examination, he reported that he "suffers from chronic tiredness and sleeps 15 to 18 hours a day," and that "he takes a lot of psychiatric medications that make him always feel tired."  Tiredness prevented him from participating in activities, shopping, cleaning his home, and preparing his own food.  After a complete assessment with review of the claims file, the examiner diagnosed the Veteran with PTSD, diabetes, hepatitis C, chronic sinusitis and post-operative condyloma, but not CFS.

In November 2004 the Veteran submitted an article, titled "CFS Information" from the United States Centers for Disease Control website.  The article included criteria for the diagnosis of CFS, and listed common symptoms.  Possible causes of CFS included "some viruses or other infectious agents, immunological dysfunction," and noted that multiple physical and emotional stress events may play a role in the onset of the disorder.  Generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury, Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)), and without application to the specific facts of the Veteran's case, does little to support the Veteran's claims.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).  Without consideration of the specific nature and circumstances of the Veteran's exposure and clinical history, the submitted evidence is of little value other than to establish that there are many possible and unclear etiologies for CFS, in spite of his own limited medical training as a corpsman during active duty.

It is evident from the claims file, including the submitted information from the Centers for Disease Control, that the diagnosis of CFS is a highly complex medical determination.  Again, to the extent that a medical corpsman has some medical expertise, the Veteran's assessment that he has CFS is admissible, as are his assertions that he has experienced such symptoms since service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, symptoms of fatigue have repeatedly been associated with one or more of the Veteran's continuing diagnoses - in particular sleep apnea, hepatitis C, and mental health difficulties.  Generally, silence in a medical record cannot be used as positive evidence against a proposition.  Here, however, treatment records are replete with diagnoses accounting for the fatigue symptoms which the Veteran continues to assert are related to CFS.  To the extent that the May 2006 examiner did, in fact, diagnosis CFS, the Board notes that on further consideration, the very same examiner concluded the CFS was simply not present in November 2010.  Rather than finding that this discrepancy reduces the probative value of his initial conclusion, the Board finds that the value is strengthened as the conclusion was thus reached with the benefit of an additional review of the record and examination of the Veteran.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds that the Veteran has not had CFS at any time during the period on appeal, and thus service connection cannot be granted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Ratings, Generally

The Veteran was previously awarded service connection and assigned initial disability ratings for hepatitis C and PTSD in decisions which are not on appeal; rather the Veteran seeks increased ratings for the disabilities.  In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


Compensable Rating for Hepatitis C

Service connection for hepatitis C has been established, and the disability is rated as noncompensably disabling, effective August 1, 2000, under 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7345 (2015).  This Code is used for rating a chronic liver disease without cirrhosis, including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but specifically excluding bile duct disorders and hepatitis C.  To the extent that the RO has nonetheless rated the Veteran's hepatitis C under DC 7345, the Board will consider those criteria.  The Board will also consider whether a compensable rating may alternatively be warranted under DC 7354, which is intended to rate serologic evidence of a hepatitis C infection, and the signs and symptoms due to such an infection.  Id.

The rating criteria for both DC 7345 and DC 7354 are the same; chronic liver disease that is nonsymptomatic is rated as noncompensably disabling.  Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period is rated 10 percent disabling.  Id.

Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Id.

Chronic liver disease with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Id.

Chronic liver disease with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly, is rated 60 percent disabling.  Id.

Chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  Id. 

Note (1) to both DCs 7345 and 7354 provided that sequelae such as cirrhosis or malignancy of the liver are to be rated under an appropriate Code, but not to use the same signs and symptoms as the basis for rating under DC 7345 or 7354 respectively, and under a DC for sequelae.  38 C.F.R. § 4.114.  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7345 or 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

After reviewing the entire claims file, the Board finds that hepatitis C has more nearly approximated the criteria for a 20 percent rating throughout the period on appeal.  Specifically, hepatitis C has been productive of daily fatigue, but without evidence of malaise, anorexia, weight loss, hepatomegaly, or incapacitating episodes.

Treatment records are relatively silent for complaints expressly associated with hepatitis C.  On VA examination in May 2006, the Veteran was not taking any medication related to hepatitis C, and a physical evaluation revealed that the abdomen was soft and nontender, and bowel sounds were normoactive.  The liver and spleen were nonpalpable, and while there were ongoing complaints of fatigue, there were no reported complaints of malaise, anorexia, or clinically indicated incapacitating episodes

In January 2007, following a laboratory finding of "markedly increased" liver function testing, the Veteran was seen for additional assessment.  His medications were reviewed and it was determined they their usage were unlikely to be causing the laboratory finding, other than one, which had a known hepato toxicity.  In October 2008 it was noted that hepatitis C was without evidence of a "major clinical effect," but that there was "evidence of significant disease progression within the liver," and he was thus considering beginning treatment.

Bloodwork in February 2009 showed hepatitis C genotype I, with evidence of "prior early stage disease."  It was determined that "in view of the [Veteran's] unclear pulmonary status and his prior low level of liver damage," he would not undergo a liver biopsy.  Rather, routine follow-ups for hepatitis C with ultrasound examinations would continue every six months.

During his November 2010 VA examination, the Veteran reported that he had been "set up for a liver biopsy," which was not conducted "due to administrative issues."  He had thus never been treated for hepatitis C, to include with medication or other treatments.  Nonetheless, it was noted that evaluations in 2007 and earlier in 2010 had been positive for hepatitis C antibodies, while there was no evidence of hepatitis A or hepatitis B.  Current symptoms included some discomfort around
the right upper quadrant, but without differentiation from other regions of discomfort.  There was no evidence of jaundice, icterus, or liver failure.  Although fatigue was described as being associated with depression, rather than hepatitis C, the examiner opined that hepatitis C did in fact contribute to the Veterans level of fatigue.  Overall, "the current severity of his hepatitis C . . . [were] mild to moderate."  

After many years of forgoing treatment, in February 2015, the Veteran had begun the process of actively treating hepatitis C, including with a course of Ribavirin at two week intervals for a total of 12 weeks; a non-interferon based treatment was sought due to the Veteran's history of depression.

While the presented medical history is protracted and complex, fact that hepatitis C has played a role in the Veteran's ongoing struggle with fatigue is inescapable throughout the 12 year period on appeal.  Although physicians have occasionally suggested other contributing pathologies including chronic sinusitis, mental health, and respiratory distress, hepatitis C has repeatedly been identified as relating to fatigue.  The rating criteria for granting a 20 percent rating for hepatitis C, call for either daily fatigue, malaise, and anorexia - inclusively - or incapacitating episodes.  Initially, although the Veteran has indicated that he does not get out of bed, there is no evidence to suggest that constitutes "bed rest and treatment by a physician," as contemplated by 38 C.F.R. § 4.114.

With regard to the symptoms of fatigue, malaise, and anorexia, though fatigue has been evident, there have been no clinical reports of either malaise or anorexia.  Nonetheless, based on his reports, the Veteran has been experiencing rather severe daily fatigue throughout the period on appeal.  While true hepatitis C has not been verified as the sole cause of fatigue, as it is clear that the symptom is a result of multiple disorders, the Board finds no evidence which would suggest that the amount of fatigue due only to hepatitis C could be reliably quantified.  Thus, in the absence of evidence to the contrary, and resolving reasonable doubt in the Veteran's favor, the Board will rate hepatitis C as if casual of his daily fatigue.  38 C.F.R. §§ 4.3, 4.7.  The Board recognizes that the Veteran has not suffered from malaise or anorexia, but nonetheless finds that the overall disability picture has more closely matched the criteria for a 20 percent rating, throughout the period on appeal.

The criteria for a 40 percent rating, however, have not been nearly approximated at any time during the period on appeal.  Specifically, in order to warrant such a rating daily fatigue, malaise, and anorexia, must be accompanied by "minor weight loss and hepatomegaly," 38 C.F.R. § 4.114, and there is no evidence of either weight loss or hepatomegaly.

Having evaluated hepatitis C on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of hepatitis C symptoms such as fatigue, and the nature and extent of treatment; thus, the demonstrated manifestations - namely minimal symptoms, related only to fatigue - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding hepatitis C that would render the schedular criteria inadequate.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Resolving reasonable doubt in the Veteran's favor, the Board concludes that hepatitis C has been 20 percent disabling, and no higher, throughout the entire rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating for PTSD, prior to November 13, 2010

The period on appeal as it relates to the Veteran's rating for PTSD, begins in September 2004 with his claim for a rating of greater than 70 percent.  In an April 2012 decision, the RO increased the rating for PTSD from 70 percent to 100 percent, effective November 13, 2010.  The Veteran continued his appeal for a higher rating, and thus the period on appeal is that period prior to when a total rating was assigned, in November 2010.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this General Rating Formula, a 70 percent evaluation is provided for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of this interim final rule do NOT apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  80 Fed. Reg. 53, 14308 (March 19, 2015).  

Accordingly, for the purposes of evaluating the Veteran's PTSD prior to November 13, 2010, the Board will continue to consider the DSM-IV, which includes the use of Global Assessment of Functioning (GAF) scores.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that prior to November 13, 2010, PTSD was not more than 70 percent disabling.  Specifically, the disability was not productive of total occupational and social impairment prior to this date, as discussed in greater detail below.

On VA examination in October 2004, the Veteran reported difficulty trusting other people and poor sleep, with increasing nightmares.  He was hypervigilant at night, in constant fear for his safety, and avoided public places as well as reminders of his war-time service.  The Veteran endorsed feelings of depression, helplessness and hopelessness.  Subjectively, the Veteran presented with a sad and depressed mood, and restricted affect, but normal speech.  Thought processes were directed and without loosening of association or flight of ideation, and the Veteran denied hallucinations or delusions.  The examiner found that insight was impaired, judgement was fair, and the Veteran was oriented to time, place, person, and purpose.  Immediate recall and attention were impaired; however both short term and long term memory were intact.

Overall, the examiner noted some impairment in thought process, but opined that the Veteran was nonetheless able to take care of his personal hygiene, including dressing, eating, and managing his own money.  There was "a mild cognitive disorder" outside of PTSD, but the examiner specifically commented that the assessed GAF score of 49 was based on PTSD symptoms alone.  Of note, GAF scores from 50 to 41 are evidence of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, or occupational, functioning (e.g., no friends, unable to keep a job).  DSM-IV.

The Veteran continued to undergo regular mental health treatment, and in April 2006, he reported increased feelings of depression and physical symptoms consistent with mild panic, but "which also may be the result of a medical condition.  The Veteran was concerned that despite consciously wanting to feel happier and more engaged in his life, that he "may never be able to overcome his depression."  Generally, however, symptoms were somewhat less serious than those seen on examination in 2004.  For example, in May 2006 the Veteran presented as fully alert and oriented, with normal speech and movement.  His mood was euthymic and affect was reactive.  There was no evidence of psychotic symptoms, and he denied suicidal and homicidal ideation.  Memory and cognition were intact, while insight and judgment were fair to good.  The assessed GAF score, 65, reflects the presence of some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social and occupational functioning (e.g., occasional truancy, or theft within the household), but also indicates that the Veteran was generally functioning well.  Id.

Treatment notes from October 2009 show that the Veteran was feeling increased anxiety, and decreased motivation.  Nightmares and flashbacks of Vietnam had increased since his son had recently left home to attend college.  Objectively, speech was spontaneous, though somewhat tangential, and of normal tone.  Thought content was focused on stresses associated with his son, whom he had raised as a single-parent and feelings of emptiness now that he was in college.  The Veteran was experiencing depression, intense anxiety, and was staying in bed for "many hours [more] than usual."  Around the same period of time, GAF scores of 50 and 56 were assigned in December and June 2009.  These scores are evidence of moderate to severe, symptoms, but without impairment in reality testing or communication, or major impairments in several of the areas of, work, school, family relations, judgment, thinking, and mood.  Id.

It was on the basis of a November 2010 examination report that the RO increased the Veteran's rating for PTSD to 100 percent, as this was the first evidence of total impairment due to the disability.  However, in an effort to determine when he became so disabled, the Board requested an addendum opinion in its August 2013 remand.  Pursuant to that request, the file was reexamined by the same examiner who had conducted the November 2010 examination, and in March 2015 an addendum report was released.  In it, the examiner confirmed that that it was her "clinical opinion that the [Veteran's] service connected PTSD results in total impairment."  She went on to describe PTSD symptoms as currently being "in the very severe range."  The examiner accurately reported treatment notes, including the November 2010 VA examination report and a February 2012 treatment report reflecting that the Veteran's son had died in 2010, followed by his brother in 2012.  Following their deaths, his "symptoms seemed to worsen after," with additional isolation behavior.  Because the Veteran, a combat medic, had experienced severe survivor's guilt as part of his PTSD, the losses of his son and brother "seemed to have triggered even more memories of those he could not save," during service.  Thus, she was of the "clinical opinion [that] the [Veteran's] PTSD resulted in in total occupational and social impairment around February or March of 2012, following his brother's death."  In further support of this conclusion, the examiner pointed to a March 2010 phone call in which the Veteran "report[ed] increased fatigue, and sadness related to the recent loss of [his] brother, and the loss of his son.  [The Veteran] appears to be in a down mood cycle, in which he sleeps for the better part of the day, and avoids social contact."

The Board finds the examiner's conclusion to be highly probative, especially in view of the facts provide to support her conclusion.  That the Veteran did not become totally disabled, and was not entitled to a 100 percent rating, prior to November 13, 2010 is further supported by the lack of any evidence suggesting impairment in thought processes or communication; delusions or hallucinations; inappropriate behavior; the persistent danger of hurting himself or others; an inability to perform activities of daily living; disorientation to time or place; or memory loss so severe that the names of close relatives, his own occupation, or his own name was difficult.  These are the criteria for a 100 percent rating under DC 9411, and without some - let alone any - of the foregoing symptoms present, a 100 percent rating was not warranted.

Additionally probative, are GAF scores of no worse than 49, and as high as 65, prior to November 2010.  While true that a GAF score of 49 is evidence of serious symptoms, a 100 percent rating is warranted only for "total occupational and social impairment," 38 C.F.R. § 4.130, criteria intended to reflect the most severe mental health symptoms.  The Board finds, however, that the Veteran's overall disability picture simply did not rise to such a level at any time during the period on appeal, prior to November 13, 2010.

The schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include nightmares, intrusive thoughts, social isolation, hypervigilence, decreased motivation and energy, anxiety, and depressed mood.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities post-operative perianal condyloma, diabetes, and chronic sinusitis infections, in concluding that referral for consideration of an extraschedular rating is not warranted.

Accordingly, the Board concludes that PTSD was not more than 70 percent disabling at any time prior to November 13, 2010.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Finally, a total disability rating based on individual unemployability (TDIU) has been granted, effective November 12, 2010, and the Veteran has not disagreed with the assigned effective date.  Furthermore, the evidence does not otherwise show evidence that either hepatitis C or PTSD caused him to be unemployable prior to that date, and consequently, the matter of entitlement to a total disability rating based on individual unemployability need to be discussed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Notice letters were sent to the Veteran, including in July 2004, September 2004, March 2006, and November 2008, contained descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issues on appeal, the issues were readjudicated, most recently, with the issuance of several supplemental statements of the case - most recently in July 2015 - thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided in the letter sent to the Veteran in November 2008.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that they were available and identified by the Veteran.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by multiple VA examinations and examiner's reports in October 2004, May 3006, November 2010, and March 2015, over the course of which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for chronic fatigue syndrome is denied.

A rating of 20 percent, and no higher, for hepatitis C is granted.

A rating in excess of 70 percent prior to November 13, 2010 for PTSD is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


